Title: To George Washington from John Hancock, 26 July 1777
From: Hancock, John
To: Washington, George

 

Sir,
Philada July 26th 1777

I have the Honour to transmit sundry Resolves of Congress for your Information and Direction, to which I beg Leave to refer your Attention.
Lieutentant Colonels Meigs and Barton having distinguished themselves by their Enterprizes against the Enemy, the Congress, as an Acknowledgment of their Bravery and good Conduct, have ordered an elegant Sword to be presented to each of them.
The Congress having empowered you to appoint Mr Robert Erskine (a very ingenious Gentleman) or any other Person you may think proper, Geographic and Surveyor of the Roads, you will be pleased to carry the Resolve into Exec[u]tion agreeably to the Terms of it.
Your several Favours to the 22d instant have been duly received and laid before Congress.
We have not yet heard any Thing of the British Fleet since it sailed from Sandy Hook. I have the Honour to be with the greatest Respect, Sir your most obed. & very hble Sevt

John Hancock Presidt


P.S. 11 O’Clock A.M. I have just received your Favour of the 25th which shall be laid before Congress.

